Citation Nr: 0628385	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from March 1966 to August 
1970; he served nine months in Vietnam and was awarded the 
Purple Heart Medal.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama that denied 
the appellant's claim of entitlement to service connection 
for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
AMC/RO for action as described below.

Review of the appellant's service personnel and medical 
records indicates that the appellant suffered shell fragment 
wounds as a result of hostile fire in March 1969.  He was 
treated at the Headquarters 7th Field Hospital in April 1969, 
and then at Walter Reed Army Hospital in May 1969.  The 
hospital records from these two facilities are not of record, 
so it is unknown whether or not the appellant received any 
human blood products such as blood or plasma.

Likewise, while the appellant underwent surgery at the 
University of Alabama at Birmingham Medical Center in April 
1991, those hospital records have not been associated with 
the claims file.  

Review of the medical evidence of record reveals that the 
appellant has been listed in VA medical records as testing 
positive for hepatitis C since December 2002.  However, no VA 
laboratory testing for hepatitis C is of record; it appears 
that such testing may have been accomplished between December 
2002 and June 2003, including in conjunction with the June 
2003 VA medical examination.  Additionally, no comprehensive 
review of the appellant's medical history with medical 
opinion evidence as to the likely etiology of any hepatitis 
has been obtained.  Nor has an analysis of risk factors been 
undertaken, including analysis of past substance use 
(including alcohol, marijuana and cocaine), post-service 
surgeries and in-service treatment for shell fragment wounds.  

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim of 
service connection and of what part of 
such evidence he should obtain and what 
part the AMC/RO will yet attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his claim 
on appeal.  

2.  The AMC/RO should take all 
appropriate steps to obtain the 
appellant's Army hospital records from 
the HQ 7th Field Hospital (April 1969) 
and the Walter Reed Army Hospital (May 
1969).  In particular, the AMC/RO should 
attempt to ascertain whether the 
appellant was afforded blood bank 
services, including transfusions of human 
blood products such as plasma or blood.

3.  The AMC/RO should obtain the medical 
records associated with the appellant's 
hospitalization at the University of 
Alabama at Birmingham Medical Center in 
April 1991.  In particular, the AMC/RO 
should attempt to ascertain whether the 
appellant was afforded blood bank 
services, including transfusions of human 
blood products such as plasma or blood.

4.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for hepatitis C.  After 
obtaining the appropriate signed 
authorizations for release of information 
from the appellant, the AMC/RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal.  In particular, 
the records of treatment at any VA 
medical facility from December 2002 to 
the present should be obtained, including 
all laboratory testing for hepatitis C 
antigen, hepatitis C antibody, hepatitis 
C viral load studies and hepatitis C 
virus (HCV) polymerase chain reaction 
(PCR).  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  Thereafter, the AMC/RO should arrange 
for the appellant's records to be 
reviewed by a physician with expertise in 
infectious diseases.  The reviewer should 
be provided with the appellant's claims 
file, including any records obtained 
pursuant to the above development, and a 
copy of this remand.  The reviewer should 
render an opinion as to whether the 
appellant currently has hepatitis C, and, 
if so, discuss the etiology and onset 
date of the condition.  The reviewer 
should discuss the clinical significance 
of all hepatitis C antigen, hepatitis C 
antibody, hepatitis C viral load and 
hepatitis C virus (HCV) polymerase chain 
reaction (PCR) test results.

The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
In particular, the reviewer should 
address the appellant's in-service shell 
fragment wounds and treatment therefor 
and post-service substance abuse and 
surgery.

Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently documented hepatitis C 
is related to the appellant's period of 
military service from March 1966 to 
August 1970.  The basis of the opinion 
should be included in the document 
containing the opinion.

If a physical examination or additional 
laboratory testing is necessary before an 
opinion can be rendered, the RO should 
arrange for said examination to occur.

6.  Thereafter, the AMC/RO should re-
adjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Appropriate time is to be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


